DETAILED ACTION
	This Office action is responsive to communication received 07/14/2022 – Amendment, Power of Attorney, Statement Under 37 CFR 3.73(c) and Terminal Disclaimers received; 08/02/2022 – Terminal Disclaimer. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 07/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10300354 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 07/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 9925432 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 07/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10765922 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 08/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 11278775 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
       EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Jenny (Reg. No. 59014) on August 02, 2022.
The application has been amended as follows: 
The following changes have been made in the claims to eliminate further indefiniteness under 35 USC §112(b):
IN THE CLAIMS:
Claim 8 – line 1, “wherein” has been CHANGED to --including an aperture extending through a thickness of--;
Claim 8 – line 3, the phrase “includes an aperture extending through a thickness of the lamina layer” has been DELETED;
Claim 9 – line 1, after “wherein”, the phrase --the aperture extends through a thickness of-- has been INSERTED;
Claim 9 – lines 3-4, the phrase “includes an aperture extending through a thickness of the lamina layer” has been DELETED;
Claim 16 – line 8, “top” has been CHANGED to --outer--;
Claim 19 – line 2, before “fabric”, the term --the-- has been INSERTED;
Claim 20 – line 13, “top” has been CHANGED to --outer--.
                                   Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowable over the prior art references of record in view of the timely-submitted and properly-filed terminal disclaimers, received 07/14/2022 and 08/02/2022.
Moreover, applicant’s arguments advanced on scanned page 3, line 29 through scanned page 4, line 15 and scanned page 5, line 23 through scanned page 7, line 8, and received with the REMARKS of 07/14/2022, are deemed pertinent to this indication of allowable subject matter. 
In addition, the newly-cited references to Soracco (US PUBS 2014/0162809) and Parsons (US PUBS 2017/0312592) show crown portions with multiple layers, but do not show, suggest or otherwise render obvious the specific combination of a plurality of lamina layers having an outer layer, a middle layer, and a bottom layer, wherein the outer layer is substantially solid, the middle layer comprises a plurality of struts, and the bottom layer comprises a plurality of struts, as set forth in each of dependent claim 16 and independent claim 20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
    				        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711